Appeal, insofar as taken from the Appellate Division order denying the motion to vacate the order of disbarment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order of disbarment, dismissed without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.